DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed 03/09/2022 which amended claims 1-8. Claims 1-8 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regards to the limitations of claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious that the screen includes a display margin area onto which the second light not indicating image is projected, the display margin area extending from the outer edge of the display area to the outer edge of the display possible area, a light shielding part positioned on a light path of the projection light between the projector and the screen to allow a second ray of the projection light traveling from the first point on the radial end of the exit pupil to a first point on the outer edge of the display area to pass such that a first part of the second light projected toward the first portion of the display margin area is blocked while a second part of the second light projected toward the second portion of the display margin area is allowed to pass.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.

Horiuchi (US 2013/0194674) teaches a head up display device (Figure 10; Display Apparatus 11) that emits display light representing an image toward a light transmitting member (Figure 2; Windshield Unit 731) in order to cause the image to be visually recognized as a virtual image (Figure 2; Image 350), the head up display device (Figure 10; Display Apparatus 11) comprising: 
a projector (Figure 10; Image Formation Unit 110) including an exit pupil (see Figure 10), wherein the projector (Figure 10; Image Formation Unit 110) is configured to emit projection light (Figure 10; Light Flux 112a) via the exit pupil (see Figure 10), and wherein the projection light (Figure 10; Light Flux 112a) includes first light indicating the image to be visually recognized as the virtual image and second light not indicating the image (see Paragraphs [0030] and [0114]); 
a screen (Figure 10; Semi-Transmissive Reflective Unit 190) configured to i) receive the projection light (Figure 10; Light Flux 112a) such that the image is projected onto the screen (Figure 10; Semi-Transmissive Reflective Unit 190) and ii) emit the display light representing the image (see Figure 10; Paragraphs [0035]-[0036] and [0122]), wherein the screen (Figure 10; Semi-Transmissive Reflective Unit 190) includes; 
a display possible area (see Figure 10; wherein the display possible area is being interpreted as the peripheral edge of the semi-transmissive reflective unit 190 upon which light flux 112 is not illuminating),
a display area (see Figure 10; wherein the display area is being interpreted as the portion of the semi-transmissive reflective unit 190 upon which light flux 112 is illuminating)
a light shielding part (Figure 10; Aperture Stop 183) that is positioned on a light path of the projection light between the projector (Figure 10; Image Formation Unit 110) and the screen (Figure 10; Semi-Transmissive Reflective Unit 190) to i) block a first ray of the projection light (Figure 10; Light Flux 112a) traveling from a first point on a radial end of the exit pupil to a first point on the outer edge of the display possible area (see Paragraph [0114]; wherein it is disclosed that the limiting unit 180b is provided at the rim of the reflecting unit 180r and absorbs the light that is incident on the rim).

As it pertains to claim 1, Horiuchi fails to teach, suggest or render obvious the screen includes a display margin area onto which the second light not indicating image is projected, the display margin area extending from the outer edge of the display area to the outer edge of the display possible area, wherein a light shielding part is positioned on a light path of the projection light between the projector and the screen to allow a second ray of the projection light traveling from the first point on the radial end of the exit pupil to a first point on the outer edge of the display area to pass such that a first part of the second light projected toward the first portion of the display margin area is blocked while a second part of the second light projected toward the second portion of the display margin area is allowed to pass.
As the applicant has stated in the argument filed 3/9/22 nothing in Horiuchi describes the peripheral edge of the semi-transmissive reflective unit 190 receiving any part of the light flux 112a. That is, nothing in Horiuchi describes that the aperture stop 183 is positioned such that a part of the light flux 112a projected toward the peripheral edge of the semi-transmissive reflective unit 190 is blocked by the aperture stop 183 and another part of the light flux 112a projected toward the peripheral edge of the semi- transmissive reflective unit 190 is passed through the aperture stop 183.
The dependent claims, claims 2-8, are likewise allowable by virtue of their dependency upon allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882